DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-20 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 5/29/2019 has been acknowledged by the Office.

Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12 recites: “…to form a complete duvet, the complete duvet.”  This recitation does not appear to make grammatical sense and/or is redundant.  Suggest deletion of “the complete duvet.”  Appropriate correction is required.
Claim 20 objected to because of the following informalities:  Claim 20, as currently written depends on claim 17, however a dependency upon claim 18 is likely more accurate as evidenced by the statutory type of claim (“the method”).  Appropriate correction is required and dependency upon claim 18 will be assumed for examination purposes.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the duvet" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests correction to “a duvet.”
Claims 2-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim (claim 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,862,760 to Bradley et al. (hereinafter Bradley).
As per claim 1, Bradley teaches:  An apparatus (see Fig. 1-5, dual warmth comforter [10]), comprising:
a first segment (see Fig. 1-3, [24]: first section);
a second segment (see Fig. 1-3, [26]: second section) separate from the first segment (see Fig. 2, sections [24] and [26] are shown separated);
a first attachment device disposed on an edge of the first segment (see Fig. 2-3, [46]: first strip of attachment material);
a second attachment device (see Fig. 2-3, [48]: second strip of attachment material) disposed on an edge of the second segment, the first attachment device configured to mate with the second attachment device to reversibly attach the first segment to the second segment to form the duvet. (see col. 3, lines [58-67] thru col. 4, lines [1-7]).
As per claim 3, Bradley teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  the first attachment device and the second attachment device comprising a zipper (see Fig. 4, zipper [50] and col. 4, lines [8-19]).
As per claim 4
As per claim 5, Bradley teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  the first attachment device and the second attachment device comprising a button and button hole or loop (see Fig. 5-6, col. 4, lines [20-45], use of button/hole and loop is shown).
As per claim 6, Bradley teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: the first segment comprising a fill material (see Fig. 3, [38]: insulation material).
As per claim 7, Bradley teaches all the limitations as described in the above rejection of claim 6, and additionally teaches: the fill material comprising duck feathers (see col. 3, lines [21-23]: use of “down” for [38] encompasses duck/goose feathers).
As per claim 8, Bradley teaches all the limitations as described in the above rejection of claim 6, and additionally teaches: the fill material comprising goose feathers (see col. 3, lines [21-23]: use of “down” for [38] encompasses duck/goose feathers).
As per claim 9, Bradley teaches all the limitations as described in the above rejection of claim 6, and additionally teaches: the fill material comprising down (see col. 3, lines [21-23]: use of “down” is disclosed).
As per claim 10, Bradley teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: comprising a cover (see Fig. 5, [30/32]: inner edges) configured to protect the attachment device from external contact (see at least Fig. 5 and col. 4, lines [5-7]: inner edges overlap to cover joint [28]).
As per claim 11, Bradley teaches all the limitations as described in the above rejection of claim 10, and additionally teaches: the cover comprising a flap attached to or defined by the surface of the first segment (see at least Fig. 5, inner edges [30/32] or 
As per claim 12, Bradley teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: the first segment and the second segment comprising two of a plurality of additional segments that attach to form a complete duvet, the complete duvet (see Fig. 2, and col 5, lines [4-18]: strips of fastening material on either sides of [24] or [26] and additional segments are contemplated).
As per claim 13, Bradley teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: the second segment having the second attachment device at a first side of the second segment (see Fig. 2, first strip [46]), the second segment further comprising: a third attachment device disposed at a second side of the second segment parallel to and opposite the first side of the second segment (see Fig. 2, third strip [47]).
As per claim 18, Bradley teaches:  A method, comprising: 
forming a first surface (see Fig. 3, [34]: top sheet); 
forming a second surface (see Fig. 3, [36]: bottom sheet);
aligning the first surface with the second surface and joining the surfaces at four sides to form a first segment (see Fig. 3, [34] and [36] are joined at edges to form section [24]);
filling an interior of the first segment with a fill material (see Fig. 3, [38]: insulation material); 
attaching an attachment device at a side edge of the first segment (see Fig. 3, strip of hook and loop [46]), the attachment device configured to reversibly 
As per claim 19, Bradley teaches all the limitations as described in the above rejection of claim 18, and additionally teaches: attaching a cover (see Fig. 5, [30/32]: inner edges) configured to protect the attachment device from external contact (see at least Fig. 5 and col. 4, lines [5-7]: inner edges overlap to cover joint [28]).
As per claim 20, Bradley teaches all the limitations as described in the above rejection of claim 17 (dependency upon claim 18 is assumed), and additionally teaches: the attachment device comprising a zipper (see Fig. 4, zipper [50] and col. 4, lines [8-19]), a button (see Fig. 5-6, col. 4, lines [20-45], use of button/hole and loop is shown), or a combination thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,862,760 to Bradley in view of U.S. Patent 7,676,864 to Lee.
As per claim 2, Bradley teaches all the limitations as described in the above rejection of claim 1, however it does not explicitly teach the following which is taught by Lee:  the first segment comprising a bedding material selected from the group comprising cotton, silk, polyester, or a combination thereof (see Lee, col. 5, lines [7-20]: discusses the use of cotton, silk or polyester).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Bradley with these aforementioned teachings of Lee to have formed the fabric sections of Bradley of a cotton, silk, or polyester material to reduce slippage of the sheets off of a bed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,862,760 to Bradley in view of U.S. Patent 4,878,258 to Casey.
As per claim 14, Bradley teaches all the limitations as described in the above rejection of claim 13, and additionally teaches: the second segment having the second attachment device at a first side of the second segment (see Fig. 2, first strip [46]).
However, Bradley does not explicitly teach the following which is taught by Casey:  the second segment further comprising:  a fourth attachment device disposed at a third side of the second segment perpendicular to and adjacent the first side of the 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Bradley with these aforementioned teachings of Casey to have additionally added fastener means on a third side of the device of Bradley that is perpendicular/adjacent to Bradley’s first side as shown/taught by Casey to allow for connection of additionally blanket/comforter structure to create a larger sized bed covering for improved warming properties.

Claims 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,862,760 to Bradley in view of U.S. Patent Application Publication 2020/0260885 to Stewart.
As per claims 15-17, Bradley teaches all the limitations as described in the above rejection of claim 1, however it does not explicitly teach the following which is taught by Stewart:  the duvet having a thermal insulation tog rating of 4 togs or greater (claim 15), the duvet having a thermal insulation tog rating lying in a range of 4 togs to 15 togs (claim 16), and the duvet having a thermal insulation tog rating of 13.5 togs (claim 17).  Stewart in para [0003]: “For example, a certain amount of thermal retention may be provided (which is measured as “CLO values” in the U.S. and “tog values”
As such, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have selected a thermal insulation tog rating of more than 4 togs or a range of 4 togs to 15 togs for a desired level of warmness, (such as higher thermal retention in winter months), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have selected a thermal insulation tog rating of 13.5 togs for a desired level of warmness, (such as higher thermal retention in winter months), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show duvets/comforters with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/18/2021